DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-033167 and JP2020-182790, filed on 02/28/2020 and 10/30/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Papasouliotis et al [US 2011/0309049 A1] in view of Mochiki et al [US 2010/0213162 A1].
In regards to claim 1. Papasouliotis in view of Mochiki discloses a plasma processing apparatus comprising: 
a bias power source (Fig. 1b, 178 and 186) coupled to the electrode (Fig. 1b, 176) and configured to generate a bias power having a first frequency (Paragraph [0099]); and 
a plasma processing chamber (Fig. 1b, 172 & Paragraph [0089]);

a radio frequency power source (Fig. 1b, 178 and 186 & Paragraph [0082]) coupled to the plasma processing chamber (Fig. 1b, 172) and configured to generate a radio frequency power (Fig. 1b, 178 and 186 & Paragraph [0082]) having a second frequency higher than the first frequency (Paragraph [0099]), 
the radio frequency power (Fig. 7, 700) having a first power level (Fig. 7, 706) in a first period within one cycle of the bias power (Paragraph [0132-133]) and having a second power level (Fig. 7, 704) lower than the first power level (Fig. 7, 706) in a second period within one cycle of the bias power (Paragraph [0132-133]).
Papasouliotis does not specify a substrate support disposed in the plasma processing chamber and including an electrode; 
Mochiki discloses a substrate support (Fig. 1, 14 & Paragraph [0067]) disposed in the plasma processing chamber (Fig. 1, 10) and including an electrode (Fig. 1, 16 and 34 & Paragraph [0073 & 0067]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Papasouliotis with a substrate support disposed in the plasma processing chamber and including an electrode for purpose of providing support to lower electrode as disclosed by Mochiki (Paragraph [0067]).

In regards to claim 2. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 1, wherein the bias power includes at least one bias pulse within one cycle of the bias power (Papasoiliotis: Paragraph [0041 & 00129-132]).

In regards to claim 3. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 2, wherein the at least one bias pulse has a pulse waveform of a rectangular shape (Papasouliotis: Paragraph [0039]), a trapezoidal shape, a triangular shape, or a combination thereof.

In regards to claim 4. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 2, wherein the at least one bias pulse has a shaped pulse (Papasouliotis: Paragraph [0041-44]).

In regards to claim 5. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 2, wherein the at least one bias pulse has a positive or negative polarity (Papasouliotis: Fig. 5-7, Paragraph [0133]).

In regards to claim 6. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 2, wherein the at least one bias pulse includes a plurality of bias pulses having positive and/or negative polarities (Papasouliotis: Fig. 5-7, Paragraph [0133]).

In regards to claim 7. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 2, wherein the at least one bias pulse is not (Papasouliotis: Fig. 7, 705) supplied in the first period and the second period (Papasouliotis: Fig. 5-7, Paragraph [0133]).

In regards to claim 8. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 2, wherein the at least one bias pulse is supplied in the first period (Papasouliotis: Fig. 9b, 913) and is not (Papasouliotis: Fig. 9, 915) supplied in the second period (Papasouliotis: Fig. 9b , 914).

In regards to claim 9. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 1, wherein the bias power is radio frequency bias power having the first frequency (Papasouliotis: Paragraph [0099]).

In regards to claim 10. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 9, further comprising a matching circuit connected between the bias power source and the electrode (Mochiki: Fig. 1, 16, 48, 90, 46 and 88).

In regards to claim 11. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 2, wherein the radio frequency power has a third power level lower than the first power level and the second power level in a third period between the first period and the second period within one cycle of the bias power (Papasouliotis: Fig. 7a-b, 702, 704, 706)

In regards to claim 12. Papasouliotis in view of Mochiki discloses the plasma processing apparatus according to claim 2, wherein the radio frequency power has a fourth power level lower than the first power level and the second power level in a fourth period after the second period within one cycle of the bias power (Papasouliotis: Fig. 12a-d, 1202-1206).

In regards to claim 13. Papasouliotis in view of Mochiki discloses a plasma processing method for use in a plasma processing apparatus (Fig. 1b), the plasma processing apparatus (Fig. 1b) including 
a plasma processing chamber (Fig. 1b, 172 & Paragraph [0089]), 
the plasma processing method comprising: supplying a bias power (Fig. 1b, 178 and 186) having a first frequency (Paragraph [0099]) to the lower electrode (Fig. 1b, 176); and supplying a radio frequency power (Fig. 1b, 178 and 186 & Paragraph [0082]) having a second frequency higher than the first frequency (Paragraph [0099]) to the upper electrode or the lower electrode (Fig. 1b, 176), the radio frequency power (Fig. 7, 700) having a first power level in a first period (Fig. 7, 706) within one cycle of the bias power (Paragraph [0132-133]) and having a second power level (Fig. 7, 704) lower than the first power level (Fig. 7, 706) in a second period within one cycle of the bias power (Paragraph [0132-133]).
Papasouliotis does not specify a substrate support disposed in the plasma processing chamber and including a lower electrode, and an upper electrode disposed above the lower electrode, placing a substrate on the substrate support;
Mochiki discloses a substrate support (Fig. 1, 14 & Paragraph [0067]) disposed in the plasma processing chamber (Fig. 1, 10) and including a lower electrode (Fig. 1, 16 and 34 & Paragraph [0073 & 0067]), and an upper electrode (Fig. 1, 16 and 34 & Paragraph [0073 & 0067]) disposed above the lower electrode (Fig. 1, 16 and 34 & Paragraph [0073 & 0067]), placing a substrate on the substrate support (Fig. 1, 14 & Paragraph [0067]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Papasouliotis with a substrate support disposed in the plasma processing chamber and including a lower electrode, and an upper electrode disposed above the lower electrode, placing a substrate on the substrate support for purpose of providing support to lower electrode as disclosed by Mochiki (Paragraph [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844